Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Paul Puzey petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his Fed.R.Civ.P. 60 motion. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that on July 2, 2009, the magistrate judge issued a report and recommendation that Puzey’s motion be denied, and notified Puzey of his right to file objections.
Because the district court has recently acted on Puzey’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.